Erwin, J.
In the trial of this cause, a proceeding for divorce, the appellee’s attorney propounded to the witness, Catherine A. Briggs the following question, “I will ask you to state whether or not Mrs. Ordway, was, two years prior to September 12, 1910, a tona fide resident of Indiana and St. Joseph County?” and asked substantially the same question of the witness, W. J. Martin. Over the objection of the appellant, that the questions asked for a conclusion and not a statement of facts, the court allowed the witnesses to answer the question. The appellant, duly excepted to the rulings, and assigned the same as causes for a new trial, notifying the court at that time that he intended to appeal to the Appellate Court, on a reserved question of law, as provided in §669 Burns 1908, §630 E. S. 1881.

*574
1.

*573The ruling of the court would have been reversible error if it were not for the fact, that on cross-examination of these *574witnesses the appellant’s attorney put to said witnesses such questions as fully disclosed the fact that the appellee had been a tona fide resident of the county of St. Joseph, for more than two years before the filing of her complaint for divorce, introducing by cross-examination competent evidence as to residence, and effectually curing any error the court may have committed, in allowing the witnesses to answer tne questions to which appellant objected.
Note. — Reported in 103 N. E. 40G. See also 38 Oyc. 1432.
There being no error shown by the record, judgment is affirmed.